Citation Nr: 1033449	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-28 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to December 
1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran provided testimony at a September 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  The issue of service 
connection for a right wrist disorder was resolved by the AOJ.

FINDING OF FACT

Hepatitis C was not shown during the appellant's active service 
or for many years thereafter, and the record contains no 
probative evidence that the appellant's current hepatitis C is 
related to his active service or any incident therein.  

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2004 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  That letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the April 2004 letter complied with this 
requirement.

Although the Veteran was not notified as to the elements of the 
Dingess notice, including the disability-rating and effective-
date elements of his claim, as service connection is being 
denied, no effective date or disability rating will be assigned; 
and, therefore there is no prejudice.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs), and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA examination.  
The most recent examination was adequate because the examination 
was performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from the 
Veteran, and thorough examination of the Veteran, and the 
diagnoses and rationales are consistent with the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for hepatitis C 
is thus ready to be considered on the merits.

During the hearing, the issues were resolved and questions were 
asked of the Veteran.  In addition, the possibility of 
outstanding evidence was explored.  The purpose behind 38 C.F.R. 
§ 3.103 was met.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran asserts that he incurred hepatitis C as a result of 
being stuck many times by needles while on active duty in the Air 
Force from 1979 to 1981.  He has alternatively contended that the 
current disability is related to air gun inoculations, and/or as 
a result of cortisone injections for a right wrist disability.   
However, for reasons that will now be addressed, the Board finds 
that service connection for hepatitis C is not warranted.  

The Board that is has not been asserted that he noted hepatitis 
in service and that it continued.  Rather, it is assertion that 
his hepatitis is due to in-service events.

A January 2009 letter from the Veteran's primary care physician 
at the VAMC states that the Veteran worked in the hospital during 
service and, "He said he got stuck by needles multiple times. He 
has chronic HCV hepatitis." The clinician further noted that 
"Hospital needle stick is known to be one way to transmit HCV."

In an April 2010 VA examination the examiner reviewed the claims 
file noting that there was no evidence in the records of any 
complaints or treatment related to needle sticks.  The veteran 
was noted to have a reactive VDRL in May 1980 and received 
treatment for venereal disease.  His immunization record was not 
of file.  The record indicated that the Veteran had a 32 year 
history of IV heroin use, as well as the use of cocaine.  

In 2003 the Veteran was diagnosed with hepatitis C at the 
Prescott VAMC.  He entered a VAMC rehabilitation program in 
January 2003 and February 2004 for heroin use.  The veteran 
denied alcohol usage or abuse. He had a history of surgery in 
1984 for a right orchetomy.  He has been diagnosed and treated 
for colon cancer in 2007.  The examiner noted a history of 
chronic liver disease risk factors including a tattoo after 
service; intranasal cocaine use; intravenous drug use after 
service; and, high risk sexual practices during and after 
service.  The Veteran insisted that his risk factors included his 
work as a healthcare worker in the military.  While his job was 
in administration, he was required to pick up records from 
several locations.  On one occasion he picked a record up from a 
bin in the lab and realized he had been stuck by a needle.  He 
also reported the use of air guns for inoculation upon his entry 
to service.  Lastly he indicated that he may have contracted 
hepatitis C from injections received for his right wrist 
disorder.  

None of the reported needle stick incidents can be confirmed.  
However based upon the timeframe in which he was in service, the 
examiner conceded that he was likely inoculated with an air gun.  
Also the examiner conceded that his military occupation as a 
medical administrative specialist and his being injected with 
cortisone for his wrist could have possibly exposed him to 
hepatitis C.  However, the examiner opined that the most likely 
etiology of the Veteran's hepatitis C is at least as likely as 
not being an IV user of heroin, even though he had other risk 
factors for hepatitis C in service.

The claims file includes extensive service medical treatment 
records, and VAMC medical treatment records.  These records 
include notations of drug treatment during service for marihuana 
usage as well as treatment for venereal disease.  The VAMC 
records include an October 2000 entry noting a history of IV drug 
use, occasional sharing of needles, as well as alcohol usage.  An 
August 2008 record from the rheumatology clinic also notes he had 
been on methadone treatment since 2004.

There is no positive nexus opinion of file.  The January 2009 
letter from his primary care physician notes the Veteran claimed 
to have, "got stuck by needles multiple times."  He offered no 
opinion but only acknowledged that, "Hospital needle stick is 
known to be one way to transmit HCV."  At best, the examiner 
established a risk factor rather than a cause and effect 
relationship in this case.  To the extent that there is an in-
service risk factor, the Board has considered such evidence. 

The Board concludes that there is no relationship between the 
Veteran's hepatitis C and service.  We base this conclusion on 
the absence of any positive nexus opinion in the record.  We 
again note that the 2009 examiner merely established a risk 
factor rather than causation.  However, this Veteran has multiple 
risk factors.  In contrast, the April 2010 examiner offered a 
conclusive opinion on this point, based on a review of the 
records.      

While the service treatment records reveal drug usage and 
treatment in the service, no compensation shall be paid if a 
disability is the result of a veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); see 
also VAOPGPREC 2-97 (January 16, 1997).  Thus, even if conceded 
that IV drug use was in the military, service connection cannot 
be granted on that basis.

Regarding the Veteran's assertions as to air gun injections, 
needle stabs, and cortisone injections, these assertions amount 
to little more than speculation on his part, and are not 
supported by any other evidence.  We conclude that the cause of 
hepatitis is a complex medical issue and outside the realm of his 
competence.    In light of the evidence of record and examiner's 
opinion, the Board finds his opinion (evidence) not competent and 
unpersuasive.  In sum, the evidence demonstrates that there was 
no disease or injury in service that is related to the Veteran's 
hepatitis C.  As such, service connection is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for hepatitis C is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


